Citation Nr: 0311985	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative 
spondylosis of the dorsal spine with low back pain syndrome 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1994.

Service connection is also in effect for chondromalacia, 
medial and lateral meniscus tears, right knee; and 
chondromalacia of the left knee with ligament calcification.

This appeal to the Board is from action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

During the course of the pending appeal, the veteran has 
raised other issues to include entitlement to service 
connection for cervical spondylosis with C-5/C-6 and C-6/C-7 
stenosis.  The cervical spondylosis and stenosis issue was 
denied by the RO in October 2001, and the veteran was 
notified thereof in November 2001.  He filed a Notice of 
Disagreement in March 2002, was issued a Statement of the 
Case in November 2002, and he filed a Substantive Appeal in 
January 2003.  Although not certified as an appellate issue 
by the RO, whether the veteran intends that it be included in 
his pending appellate review should be clarified.


REMAND

In his Substantive Appeal, a VA Form 9, the veteran checked 
that he wanted to provide testimony before a Member of the 
Board at the RO.

The veteran has recently clarified, in writing, in a document 
dated April 22, 2003, and subsequently received by the Board, 
that he still wants to attend a hearing before a Member of 
the Board at the RO.

The case is remanded for the following action:

1.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

